Name: Commission Regulation (EC) No 1520/94 of 29 June 1994 laying down precautionary measures for milk and milk products for July 1994
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  prices
 Date Published: nan

 No L 162/46 Official Journal of the European Communities 30 . 6 . 94 COMMISSION REGULATION (EC) No 1520/94 of 29 June 1994 laying down precautionary measures for milk and milk products for July 1994 already fixed by the Council by Regulation (EEC) No 2072/92, for July 1994, HAS ADOPTED THIS REGULATION : Article 1 For July 1994, the following amounts shall apply as the threshold prices referred to in Article 4 of Regulation (EEC) No 804/68 in respect of the pilot projects defined in Annex I to Regulation (EEC) No 2915/79 : Pilot product of group of products ECU per 100 kg THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), Whereas Council Regulation (EEC) No 2072/92 (3), as last amended by Regulation (EEC) No 1561 /93 (4), fixes the target prices for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano Parmi ­ giano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995 ; but not the threshold prices in respect of certain milk products ; whereas, in spite of all the Commission's efforts, the Council to date has not taken decisions in respect of the said period 1 July 1994 to 30 June 1995 ; whereas the Commission, under the responsibilities assigned to it by the Treaty, is required to take precautionary measures to ensure that the import arrangements continue in July 1994 ; whereas such measures are taken on a precautionary basis and are without prejudice to subsequent decisions adopted by the Council for the period 1 July 1994 to 30 June 1995 ; Whereas it is necessary therefore to determine the prices used as a basis for calculating the levies for the pilot projects laid down in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calcula ­ ting levies on milk and milk products (*), as last amended by Regulation (EC) No 3423/93 (6) ; whereas it is neces ­ sary, for that purpose, to fix amounts equal to the prices 1 55,90 2 191,61 3 260,34 4 97,95 5 128,59 6 308,31 7 367,38 8 308,79 9 584,64 10 332,95 1 1 307,20 12 92,93 Article 2 This Regulation shall enter into force on 1 July 1994. Thirs Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the period 1 July 1994 to 30 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 30, 3 . 2. 1994, p. 1 . if) OJ No L 215, 30 . 7. 1992, p . 65. (4) OJ No L 154, 25. 6 . 1993, p. 33. 0 OJ No L 329, 24. 12 . 1979, p. 1 . (6) OJ No L 312, 15. 12. 1993, p. 8 .